Exhibit 10.2

LOGO [g64354semtech.jpg]

November 14, 2007

[Name]

[Address]

Dear                     :

The purpose of this letter agreement is to confirm our agreement regarding
certain stock options that Semtech Corporation (“Semtech”) previously granted to
you.

Semtech has determined that the following stock options (the “Options”) may have
been granted to you at a discount (meaning that the exercise price of the option
may have been less than the fair market value of the shares covered by the
option on the grant date):

 

Date of Grant (as indicated on your award agreement)

  

Per-Share

Exercise Price

  

Total Number of

Shares Granted

  

Shares Vested

After 12/31/04

                 

By signing this letter agreement, you and Semtech agree that each of the Options
listed above, to the extent such Option is currently outstanding and had not
vested as of December 31, 2004, is hereby terminated and you will have no
further rights with respect thereto or in respect thereof. If this letter
agreement accurately reflects our agreement as to these matters, please sign
below and return an executed version of this letter agreement to me.

 

    Sincerely,    

 

    Ken Barry     Vice President, Human Resources     Acknowledged and Agreed:  
 

 

    [Insert Name]    